Per Curiam.
Manifestly, in line with our decision in Godwin v. Hauer (N. Y. L. J. Feb. 8, 1924), where under the 1923 amendment to section 125 of the Municipal Court Code the attorney for the successful party refuses to prepare the judgment, the opposing attorney or the clerk, under direction of the court, may prepare the judgment.
*474As none of the orders appealed from are appealable as of course, and no permission to appeal appears in the papers, the appeals must be dismissed.
Appeals dismissed.
All concur; present, Delehanty, Lydon and Levy, JJ.